Per Curiam,
Rule 17 of this court, which imperatively required that *653the appellant should state distinctly, and under a separate head, the questions involved, was wholly ignored in the preparation of her paper-book. No attempt to comply with it, and no explanation of the omission, coupled with an offer to cure the defect, was made. There never was a plainer case for the enforcement of the rule, and fortunately, an examination of the assignments of error in the light of the evidence leads us to the conclusion that no injustice will result from its enforcement.
The appellant’s paper-book is suppressed and her appeal non prossed because of her failure to comply with Rule 17.